                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ILLINOIS


       CORBIN D. JONES,
       Plaintiff,

       v.                                                                 Case No. 17–CV–00337–JPG

       NEILL MOONEY,
       Defendant.

                                    MEMORANDUM AND ORDER

 I.          INTRODUCTION

             This is a prisoner civil-rights case brought under 42 U.S.C. § 1983. Plaintiff Corbin D.

   Jones asserts claims under the Fourth, Fifth, and Sixth Amendments to the United States

   Constitution. (Mem. & Order 1, ECF No. 20). Defendant Neill Mooney filed a Motion for

   Summary Judgment. (Def.’s Mot. for Summ. J., ECF No. 45). Magistrate Judge Mark Beatty

   issued a Report and Recommendation (R. & R.) recommending that the Court grant Defendant’s

      motion, dismiss Defendant Mooney, and grant Plaintiff leave to file an amended complaint. (R. &

      R., ECF No. 61). Plaintiff objected, (Obj., ECF No. 62), prompting de novo review, SDIL-LR

   73.1(b).

II.          PROCEDURAL & FACTUAL HISTORY

             On February 13, 2017, Plaintiff was released from the hospital after suffering a workplace

   injury and spent the night as his mother’s home. (Pl. Dep. 10, ECF No. 46–1). The following night,

   Plaintiff was singing loudly in his bedroom upstairs. (Id. at 12–13). His mother confronted him

   and ordered him to leave her home. (Id.). When Plaintiff refused, his mother informed him that

   she was calling the police. (Id. at 14).
       Defendant, Officer Greenwood, and other police officers responded to the dispatch call,

and Plaintiff’s mother escorted them through the home. (Compl. 3, ECF No. 1). The officers met

Plaintiff at the bottom of the stairs leading to his bedroom. (Id.; Pl. Dep. 15). Plaintiff’s mother

stood next to the officers and did nothing—“she let the police take care” of it and walked away.

(Pl. Dep. 15–16).

       Plaintiff told the officers that he needed time to collect his belongingss. (Id. at 16). After a

few minutes, Defendant (or Officer Greenwood) entered Plaintiff’s room to supervise him. (Id.;

Compl. 3). Defendant (or Officer Greenwood) then discovered marijuana and a crystalline

substance on Plaintiff’s table, and Plaintiff was placed under arrest. (Pl. Dep. 16; Compl. 3).

       In April 2017, Plaintiff filed a pro se complaint in this Court. (Compl. 1). The Court

conducted a threshold review of the Complaint, articulated Plaintiff’s claims, and dismissed those

that lacked merit. (Mem. & Order 1, ECF No. 12). Two claims survived: Count 1 alleges that

Defendant violated the Fourth Amendment when Defendant entered his room without a warrant

or consent; and Count 2 alleges that Defendant violated the Fifth and Sixth Amendments because

Defendant failed to recite his Miranda rights upon arrest. (Id. at 4–5).

       Defendant motioned for summary judgment. (Def.’s Mot. for Summ. J., ECF No. 45).

Magistrate Judge Beatty issued a R. & R. recommending that the Court grant Defendant’s motion

but grant Plaintiff leave to amend the Complaint and name Officer Greenwood as the defendant.

(R. & R., ECF No. 61). Plaintiff objected. (Obj., ECF No. 62).

       Plaintiff’s objection centers around Magistrate Judge Beatty’s factual findings. Interpreting

the pro se filing liberally and interpreting it in a manner to raise the strongest arguments that

Plaintiff suggests, see Erikson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam), the Court identifies

the following objections: (1) the R. & R. maintains that Plaintiff’s mother called the police and




                                              —2—
       invited them into her home, whereas Plaintiff maintains that the police forcibly entered his room

       without his or his mother’s permission; and (2) the R. & R. maintains that Plaintiff mistakes

    Defendant for Officer Greenwood, whereas Plaintiff insists that Defendant is the proper party in

    this case.

III.          LAW & ANALYSIS

              Plaintiff’s claims under the Fourth, Fifth, and Sixth Amendments lack merit. First, there

       was no Fourth Amendment violation because Plaintiff’s mother provided implied consent for the

       officers to enter Plaintiff’s room and remove him from her home. Moreover, Plaintiff was not

       entitled to a Fifth Amendment Miranda warning absent a custodial interrogation. Finally, the Sixth

       Amendment is inapplicable to this case because its protections are not triggered until the

       commencement of adversarial judicial proceedings. Since there were no underlying constitutional

       violations, the Court need not address Defendant’s qualified immunity defense or the personal

       responsibility requirement, and Plaintiff is not entitled to amend the Complaint.

              A.      Standard of Review

              Summary judgment is appropriate where the record shows that there is no genuine dispute

       as to any material fact and the moving party is entitled to judgment as a matter of law. FED. R. CIV.

       P. 56. A “genuine dispute” exists when a rational factfinder, considering the evidence in the

       summary judgment record, could find in favor of the non-moving party. See Ricci v. DeStefano,

       557 U.S. 557, 587 (2009). Accordingly, a dispute is genuine where there is a real basis for it in the

       evidentiary record. A genuine dispute is not created by simply positing a factual scenario that is

       plainly contradicted by the summary judgment record. See Scott v. Harris, 550 U.S. 372, 380

       (2007). Disputes (even if genuine) over irrelevant or unnecessary facts will not defeat a motion for

       summary judgment. See id. The moving party can meet is burden by pointing out for the Court an




                                                     —3—
absence of evidence in support of the non-moving party’s claims. See Spierer v. Rossman, 798

F.3d 502, 508 (7th Cir. 2015). Conversely, the non-moving party is not saved by mere allegations

or denials. See Clapper v. Amnesty Int’l USA, 568 U.S. 398, 411–12 (2013).

       42 U.S.C. § 1983 provides a private right of action for citizens deprived of a federal right

by a state official that acted under color of state law. Section 1983 does not create substantive

rights, however—only a remedy. Accordingly, suits under § 1983 must be linked to an underlying

substantive claim. Here, Plaintiff’s § 1983 suit alleges deprivations of his Fourth, Fifth, and Sixth

Amendment rights.

       B.      Defendant Did Not Violate the Fourth Amendment Because Plaintiff’s

               Mother Provided Valid Consent to Search

       The Fourth Amendment to the United States Constitution protects citizens from

unreasonable searches and seizures. See U.S. CONST. amend. IV; Katz v. United States, 389 U.S.

347, 353 (1967). “A search takes place when governmental action infringes upon an individual’s

legitimate expectation of privacy, meaning a subjective expectation of privacy that society is

prepared to consider reasonable.” United States v. Curlin, 638 F.3d 562, 565 (7th Cir. 2011).

       Warrantless searches within a home are presumptively unreasonable, Payton v. New York,

445 U.S. 573, 576 (1980), unless “an authorized individual voluntarily consents to the search,”

United States v. Bell, 500 F.3d 609, 612 (7th Cir. 2007). And while overnight houseguests have a

legitimate expectation of privacy, Minnesota v. Olson, 494 U.S. 91, 99 (1990), that expectation is

reduced where there is third-party consent to search from someone with “at the very least common

authority over the bedroom sought to be inspected,” United States v. Miroff, 606 F.2d 777, 778–

79 (7th Cir. 1979), cert. denied, 445 U.S. 928 (1980); see also United States v. Matlock, 415 U.S.

164, 171 (1974).




                                              —4—
        In United States v. Ladell, 127 F.3d 622, 623 (7th Cir. 1997), two police officers responded

to a 911 call from a woman that reported she was struck with a gun at an apartment. When they

arrived, the woman informed them that her brother was the culprit. Id. The mother was also present,

and she informed the officers that they could “search anywhere.” Id. at 624. The Seventh Circuit

affirmed this Court’s finding that the officers conducted a lawful search, concluding that the

mother had “at least apparent authority to consent to a search . . . .” Id. Considering the totality of

the circumstances, the Seventh Circuit noted that “third-party consent is . . . easier to sustain if the

relationship between the parties . . . is especially close.” Id. Importantly, the court thought it

“significant to note that the police were invited into the apartment to investigate a charge of

domestic violence.” Id.

        As in Ladell, Plaintiff’s mother had apparent authority to consent to the search of Plaintiff’s

bedroom, defeating his Fourth Amendment claim. Plaintiff argues that Defendant entered his

bedroom without his mother’s permission. That assertion, however, lacks support in the record.

Plaintiff’s mother informed him that she was calling the police to have him removed from the

home. Defendant responded to the dispatch call after reports of a domestic altercation, and

Plaintiff’s mother informed Defendant that she wanted Plaintiff out of the house. She escorted the

officers through her home, stood alongside them, and “let the police take care of it,” eventually

walking away. Based on these facts, it is apparent that Plaintiff’s mother provided implied consent

for the police to enter Plaintiff’s bedroom and remove him from her home. Whether it was in fact

Defendant or Officer Greenwood that first entered Plaintiff’s bedroom is immaterial—there was

no Fourth Amendment violation because Plaintiff’s mother consented to the search that ultimately

led to Plaintiff’s arrest.




                                               —5—
       C.      Defendant Did Not Violate the Fifth or Sixth Amendments Because There

               Was Not a Custodial Interrogation or Adversarial Judicial Proceeding

       The Fifth Amendment protects criminal defendants from self-incrimination. See U.S.

CONST. amend. V. In Miranda v. Arizona, 384 U.S. 436, 444 (1966), the Supreme Court interpreted

the Fifth Amendment to prohibit law enforcement from using statements “stemming from

custodial interrogation of the defendant unless it demonstrates the use of procedural safeguards

effective to secure the privilege against self-incrimination.” These procedural safeguards generally

require law enforcement to inform the defendant prior to any questioning “that he has a right to

remain silent, that any statement he does make may be used as evidence against him, and that he

has a right to the presence of an attorney, either retained or appointed.” Id.

       Plaintiff’s Fifth Amendment claim fails because he does not contend that statements were

improperly obtained during a custodial interrogation. Miranda warning are due only when a

defendant is being interrogated by the police while under custody. Plaintiff does not allege that he

elicited incriminating statements during a custodial interrogation—only that Defendant failed to

recite his Miranda rights upon arrest. That, by itself, is insufficient to state a claim under the Fifth

Amendment.

       The Court also notes that it characterized Plaintiff’s Miranda claim during threshold review

as one arising under the Sixth Amendment. (ECF No. 12 at 5–6). Sixth Amendment protections,

however, are not triggered until the commencement of adversarial judicial proceedings. United

States v. Wade, 388 U.S 218, 227–28 (1967). Importantly, “Miranda rights . . . have their source

in the Fifth Amendment,” Montejo v. Louisiana, 556 U.S. 778, 787 (2009) (emphasis in original),

and the Court erred during threshold review by characterizing Plaintiff’s claim as one arising under

the Sixth Amendment.




                                               —6—
IV.      CONCLUSION

         The Court ADOPTS Magistrate Judge Beatty’s R. & R. AS MODIFIED BY THIS

   ORDER, GRANTS Defendant’s Motion for Summary Judgment, DISMISSES Defendant

   WITHOUT PREJUDICE, DENIES Plaintiff leave to amend the Complaint, and DIRECTS the

  Clerk of Court to enter judgment.

         IT IS SO ORDERED.


  Dated: Thursday, December 12, 2019
                                              S/J. Phil Gilbert
                                              J. PHIL GILBERT
                                              UNITED STATES DISTRICT JUDGE




                                        —7—
